Dismissed and Memorandum Opinion filed May 26, 2005








Dismissed and Memorandum Opinion filed May 26, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00343-CV
____________
 
CHARLES R.
CRUSE, Appellant
 
V.
 
DEAN LAWTHER
LTD d/b/a KILGORE=S CLEAR LAKE LUMBER, Appellee
 

 
On Appeal from the
10th District Court
Galveston
County, Texas
Trial Court Cause No.
02CV0726
 

 
M E M O R A N D U M  O P I N I O N




This is an appeal from a judgment signed February 24,
2005.  The notice of appeal was filed on
March 24, 2005.  To date, our records
show that appellant has neither established indigence nor  paid the $125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond, and the filing fee
remains unpaid.  
In addition, no clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  On April 27, 2005,
notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellant did not respond, and no clerk=s record has been filed.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time); Tex. R. App. P.
37.3(b) (allowing dismissal when no clerk=s record is filed due to appellant=s fault).  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 26, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.